Exhibit 10.2

 



CONSULTING AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made effective as of July 5, 2019 (the
“Effective Date”), by and between Edward Ahn, Ph.D. (the “Consultant”) and Anika
Therapeutics, Inc. (the “Company”), with a business address of 32 Wiggins
Avenue, Bedford, MA 01730 (each a “Party” and collectively, the “Parties”).

 

WHEREAS, the Company desires to contract with the Consultant to perform the
Services (as defined herein) in accordance with the terms and conditions of this
Agreement;

 

WHEREAS, the Consultant desires to provide the Services to Company in accordance
with the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

1.              Services.

 

(a)       Under the terms of this Agreement, Consultant will perform the
services described in Exhibit A (the “Services”) attached hereto and
incorporated by reference herein.

 

(b)       Consultant agrees to keep Company updated, promptly upon Company’s
request, of any progress, problems, and/or developments of which Consultant is
aware regarding the Services. Company shall have the right to require such
updates in writing from Consultant in a format specified by Company or
acceptable to Company in its sole discretion.

 

 

2.              Term and Termination.

 

(a)Unless earlier terminated as provided in this Section 2, the term of this
Agreement shall commence on the Effective Date and shall terminate on September
30, 2019 (the “Term”). The Parties may extend the Term of this Agreement at any
time by written agreement signed by both Parties.

 

(b)Each Party may, by written notice to the other Party, immediately terminate
this Agreement if the other Party: (i) becomes insolvent, (ii) commits an act of
bankruptcy, or (iii) makes an assignment for the benefit of creditors or has a
receiver or receiver-manager appointed. Such termination shall be without
prejudice to any other rights and remedies that the Parties may have for breach
of this Agreement. In the event of termination by either Party under this
provision, the Company shall pay the Consultant for services performed up to,
and expenses incurred until, the time of termination. A final invoice will be
sent to the Company upon termination and shall be due within thirty (30) days of
such invoice date.

 

(c)Each Party may, by written notice to the other Party, terminate this
Agreement for cause upon the material breach of the other Party of any of the
provisions of Agreement, provided that the breaching Party shall have thirty
(30) days after receiving such notice to cure such breach to the reasonable
satisfaction of the non breaching Party. Such termination shall be without
prejudice to any other rights and remedies that the Parties may have for breach
of this Agreement. In the event of termination by either Party under this
provision, the Company shall pay the Consultant for services performed up to,
and expenses incurred until, the time of termination. A final invoice will be
sent to the Company upon termination and shall be due within thirty (30) days of
such invoice date.

 

 

 



(d)In the event of termination for any reason, Consultant shall, upon request,
perform such work as may be requested to transfer work in process to the Company
or to a party designated by the Company.

 

(e)In the event of termination of this Agreement for any reason provided in this
Section 2, all rights and obligations of the Company and the Consultant shall
cease immediately except those contained within Sections 3 (Payment), 5
(Indemnification), 6 (Limitation of Liability), 9 (Relationship between the
Parties), 11 (Exclusive Method for Resolving Disputes), 12 (Assignment), and 14
(Governing Law) of this Agreement and the Confidentiality Agreement shall
survive the termination or expiry of this Agreement.



 

3.              Payment. The Company shall pay Consultant for the Services at an
hourly rate of two hundred fifty ($250.00) dollars per hour for work performed
in accordance with the terms of this Agreement at the direction of the Company.
The Consultant shall invoice the Company during the first week of each month for
the Services performed and any related Anika business expenses, including
economy travel expenses, which have been pre-approved by the Company in writing,
incurred in the immediately preceding month. The Company shall pay Consultant
within thirty (30) days of receipt of each such invoice. If this Agreement is
terminated for any reason other than a material breach by Consultant, Consultant
shall be entitled to payment for the work performed and the expenses incurred up
to the date of termination.

 

4.              Representations and Warranties. Each Party represents and
warrants to the other that:

 

(a) the Party is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, and it has full power and
authority to enter into this Agreement;

 

(b) and the materials furnished by one Party to the other shall be the original
creations of such Party for the use intended by the Parties under this
Agreement, or that such Party shall possess all of the rights to such materials
necessary to furnish them to the other Party for the use intended, and such
materials shall not, to the knowledge of the Party furnishing the materials,
violate or infringe any rights whatsoever of any third party.

 

(c) each will provide full, good faith cooperation in providing information and
other material necessary to perform Services.

 

(d) The Consultant represents and warrants that it shall exercise reasonable
care in the performance of its obligations under this Agreement.

 

(e) The Company represents that all information provided by it to Consultant
shall be complete and accurate in all material respects to the best of the
Company's knowledge, and that Consultant shall be promptly notified in the event
that the Company learns of new information or inaccuracies in information
already provided to Consultant. Consultant shall not under any circumstances be
required to independently verify facts supplied to Consultant by the Company,
unless otherwise agreed upon in writing by the Parties.

 

 

 



5.              Indemnification.

 

(a) The Company will indemnify and hold harmless the Consultant and its
affiliates (the “Indemnified Party”) from and against any and all losses,
claims, damages, expenses, and liabilities, joint or several, to which such
Indemnified Party may become subject under any applicable federal or state law
relating to or arising out of Consultant’s engagement with the Company or any
services provided to the Company by Consultant under this Agreement that are not
the result of the Consultant’s gross negligence or willful misconduct. The
Company reserves the right to take control of the legal defense of the
Consultant related to this provision, provided that the Company shall not agree
to a settlement without first consulting, in good faith, the Consultant.
Notwithstanding the foregoing, should the company decide not to take control of
the legal defense of the Consultant, the Company will reimburse any Indemnified
Party for all reasonable expenses (including reasonable counsel fees and
disbursements) as they are incurred in connection with the investigation of,
preparation for, or defense of any pending or threatened claim or any action or
proceeding arising therefrom. The Company will not be liable, nor have any other
obligations, under this indemnification provision to the extent that any loss,
claim, damage, liability, or expense is found or alleged to have resulted from
the Consultant's negligence or willful misconduct.

 

(b) If the indemnification of an Indemnified Party provided for herein is
unavailable as a result of the applicable law, the Company agrees to contribute
to the losses, claims, damages, and liabilities for which such indemnification
is unavailable in such proportion as is appropriate to reflect the relative
fault of the Company and any other equitable considerations.

 

6.              LIMITATION OF LIABILITY. IN THE EVENT EITHER PARTY HAS A CLAIM
AGAINST THE OTHER ARISING OUT OF THIS AGREEMENT, PARTIES SHALL BE LIABLE TO EACH
OTHER FOR ACTUAL DAMAGES ONLY; IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER FOR ANY INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES,
EVEN IF ADVISED IN ADVANCE OF THE POSSIBILITY OF SUCH DAMAGES. IN THE EVENT OF
LIABILITY, RECOURSE BY ONE PARTY AGAINST THE OTHER SHALL ONLY EXTEND TO SUCH
PARTY AND NOT TO SUCH PARTY'S EMPLOYEES, AGENTS, MEMBERS, OFFICERS, DIRECTORS,
AND SHAREHOLDERS.

 

7.              Confidentiality. The Parties hereby acknowledge that a
Confidential Disclosure Agreement has been executed between the Parties and the
provisions of said Confidential Disclosure Agreement are to remain in full force
and effect during the term of this Agreement.

 

8.              Notices. Under this Agreement, if one Party is required or
permitted to give notice to the other, such notice shall be deemed given on the
same day if sent by hand, or three (3) business days after mailing if sent by
registered or certified mail, return receipt requested, or one day after sending
by reputable overnight courier service, if the notice was sent to the other
Party at the address specified below:

 

If to Consultant: Edward Ahn, Ph.D.

 



If to the Company: Anika Therapeutics, Inc.
32 Wiggins Avenue
Bedford, MA 01730
Attn: Charles Sherwood III









 

 

 



In the event either Party wishes to change the address to which notices are to
be sent, it must do so in writing, and such change of address shall be
considered a notice to which the provisions of this Section 8 shall apply.

 

9.Relationship between the Parties.

 

(a)It is understood and agreed that the Consultant’s relationship with the
Company in the performance of this Agreement is that of an independent
contractor. Nothing in this Agreement shall be construed to create a
partnership, joint venture, or employer employee relationship.

 

(b)Consultant is not an agent of the Company, and has no authority whatsoever to
make any representation, contract, or commitment of any kind on behalf of the
Company. Consultant expressly acknowledges and agrees that it shall not warrant
or represent to any person that it has or may have any such authority.

 

(c)The Company will not acquire ownership of any materials, information,
know-how, tools, models, methodologies, techniques and/or other intellectual
property owned by the Consultant prior to its performance of services under this
Agreement.

 

(d)Each Party warrants, agrees, and represents that it has no other Agreement of
any kind or nature with any other person, corporation, or entity which would or
might prevent it from entering into this Agreement or from fully performing its
obligations hereunder. Consultant is free to accept engagements from others
during the Term of this Agreement, so long as those engagements do not violate
the attached Confidentiality Agreement or impair the Consultant's ability to
perform the Services obligations hereunder.

 

(e)Consultant further acknowledges and agrees that none of Consultant, its
employees or affiliates shall be entitled to any benefits provided by the
Company to its employees. In addition, Consultant understands and agrees that it
shall have sole and exclusive responsibility for the payment of all federal,
state and local income taxes, for all employment and disability insurance and
for Social Security and other similar taxes with respect to any compensation
provided by the Company hereunder. Moreover, Consultant agrees that if the
Company pays or becomes liable for such taxes or related civil penalties or
interest as a result of the Consultant’s failure to pay taxes or report same, or
due to the Company’s failure to withhold taxes, Consultant shall indemnify and
hold the Company harmless for any such liability. Finally, Consultant shall
assume and accept all responsibilities which are imposed on independent
contractors by any statute, regulation, rule of law, or otherwise.

 

 

10.           Ownership of Deliverables. Consultant acknowledges and agrees that
all materials developed related to Anika Therapeutics, Inc.’s products or
intellectual property (the “Deliverables”) generated by Consultant or third
parties on the Company's behalf in connection with the Services under this
Agreement shall be deemed “work made for hire” and shall be the Company’s
exclusive property, not subject to any third party rights, restrictions or
obligations; and Consultant and its personnel hereby irrevocably assign their
rights in such Deliverables to the Company, and as reasonably requested by the
Company, shall execute any documents necessary to effect or confirm such
assignment.

 

 

 



11.           Exclusive Method for Resolution of Disputes. In the case of a
dispute between the Company and Consultant regarding performance by either Party
under this Agreement, the Parties agree to refer such disputes to an arbitration
by a single third-party arbitrator to be appointed at the mutual agreement of
the Parties. Any such arbitration shall take place in Boston, Massachusetts in
accordance with the rules and regulations then in effect of the American
Arbitration Association. In any arbitration, each party shall pay its own
attorney's fees and one half (1/2) of the arbitration costs, subject to final
apportionment by the arbitrator.

 

12.           Assignment. This Agreement shall be binding on, and shall inure to
the benefit of the Company and the Consultant, as well as their respective
heirs, representatives, successors and assigns, provided, however, that the
Company and the Consultant may not assign any of their respective rights or
arrange for a third party to assume any of their respective obligations under
this Agreement without the prior written consent of each of the Parties to this
Agreement.



13.           Third Party Beneficiaries. The Parties do not intend the benefits
of this Agreement to inure to any third party not a signatory hereto. Consultant
agrees not use any of the Company's Proprietary or Confidential Information for
the benefit of any Third Party and to strictly adhere to the terms of the
Confidential Disclosure Agreement executed between the Parties. Notwithstanding
anything contained herein or any conduct or course of conduct by any Party
hereto, before or after the signing of the Agreement, this Agreement shall not
be construed as creating any right, claim, or cause of action against either
Party by any person or entity not a Party to this Agreement.

 

14.           Governing Law. This Agreement shall be construed, interpreted, and
enforced, and the rights of the Parties shall be determined, in accordance with
the internal substantive laws of the commonwealth of Massachusetts, without
regard to its conflict of law principles. Any construed term shall also be
enforced in accordance with the internal substantive laws of the commonwealth of
Massachusetts.

 

15.           Waiver. No waiver of any provision of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof, nor shall
such waiver constitute a continuing waiver unless otherwise expressly provided.
This Agreement may not be superseded, amended or modified except by written
agreement signed by an authorized representative of each party. This provision
may not be waived.

 

16.           Force Majeure. Neither Party shall be liable to the other for any
default or delay in performance of any of its obligations under this Agreement
caused directly or indirectly by fire, flood, earthquake, or other acts of God;
wars, rebellions, or revolution; riots or civil disorders; lock out, strike or
labor dispute; accidents or unavoidable casualties; interruptions or failures in
transportation, communications or technical facilities; laws, inactions,
rulings, regulations, decisions or requirements of any government, tribunal or
government Consultant (whether federal, state, local or foreign) or any other
cause, whether similar or dissimilar to those enumerated herein, beyond such
Party's control.

 

17.           Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
previous oral or written agreements among the Parties with respect to the
subject matter hereof, with the exception of the Confidential Disclosure
Agreement executed amongst the Parties, which shall remain in full force and
effect for the term of that agreement, and may not be modified except by a
writing signed by an authorized signatory of each Party hereto.

 

 

 



18.           Severability. The invalidity, unenforceability, or illegality of
any provision of this Agreement shall not impair the validity, enforceability,
or legality of any other provision; and any provision hereof which might
otherwise by invalid, unenforceable, or illegal shall hereby be deemed to be
amended to the extent necessary to remove the cause of such invalidity,
unenforceability, or illegality, and, to the extent practicable, such amendment
shall reflect the original intent of such provision, as negotiated by the
Parties, and this Agreement, and such provision, as so amended, shall remain in
full force and effect.

 

19.           Counterparts. This Agreement may be executed in counterparts, each
of which when taken together shall be deemed an original for all purposes, and
may be executed by fax or by email as a PDF document, which, when fully
executed, will be deemed to be an original for all purposes.

 

 

 

 

 

 

 

 

 



 

 

 

IN WITNESS WHEREOF, the Parties hereto subscribe their names to this instrument
effective as of the date of the first set forth above.

 

 

 

/s/ Edward Ahn  /s/ Thomas Finnerty Name: Edward Ahn, Ph.D.  Name: Thomas
Finnerty
Title: EVP HR
Anika Therapeutics, Inc.
32 Wiggins Avenue
Bedford, MA 01730

 









 

 



 

 

 

EXHIBIT A

 

Services

 

Under the terms of this Agreement, Consultant, shall provide certain business,
technical and IP consulting services to the Company. Consultant shall perform
these mutually-agreed upon Services at the direction of the Company or the
Company’s representatives.

 

 

 

 

 



 



